Citation Nr: 0732267	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for a back 
injury.

The veteran presented testimony before the Board in January 
2007.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The RO originally denied service connection for a back 
injury in December 1993 on the basis that it pre-existed 
service and was not aggravated therein.  The veteran did not 
appeal the decision and it became final.

2.  In February 1995 and January 1997 rating decisions, the 
RO determined that new and material evidence had not been 
submitted sufficient to reopen the claim of entitlement to 
service connection for a back injury.

3.  In June 2001, the Board affirmed the determination that 
new and material evidence had not been submitted sufficient 
to reopen the claim of entitlement to service connection for 
a back injury.

4.  Evidence submitted since the June 2001 Board decision is 
cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final June 2001 Board decision, 
is not new and material, and the veteran's claim for 
entitlement to service connection for a back injury is not 
reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, in a July 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, to include the 
need for new and material evidence based upon the reason for 
the prior denial, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The veteran was provided notice of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA medical 
records, and reports of VA examination.  The veteran 
presented testimony before the Board in January 2007.  The 
transcript has been obtained and associated with the claims 
folder.

The Board notes the veteran submitted an April 2007 statement 
and copies of a friend's rating decision after the February 
2006 statement of the case (SOC) was issued.  While the 
veteran did not waive initial RO consideration of the 
evidence, the statement is essentially duplicative of those 
already of record.  Copies of the friend's rating decision 
were previously considered.  As such, remand for preparation 
of a supplemental statement of the case (SSOC) is not 
necessary.  38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the January 2007 Board hearing; 
service medical records; VA medical records and examination 
reports; and a copy of another person's rating decision.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Here, the veteran seeks to reopen a claim for service 
connection for a back injury originally denied by the RO in 
December 1993.   The veteran did not appeal the decision and 
it became final.  In February 1995 and January 1997 rating 
decisions, the RO determined that new and material evidence 
had not been submitted sufficient to reopen the claim of 
entitlement to service connection for a back injury.  

In June 2001, the Board affirmed the determination that new 
and material evidence had not been submitted sufficient to 
reopen the claim of entitlement to service connection for a 
back injury.  This is the last final denial on any basis.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  
The Chairman of the Board has not ordered reconsideration of 
this decision, nor was the decision appealed to the Court.  
38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 
(2007).  Thus, the Board's June 2001 decision 
is final, and may not be reopened and allowed on the same 
factual basis.  See 38 U.S.C.A. §§ 5108, 7104.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Board must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

New and material evidence means evidence not previously 
submitted to agency decision makers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The record indicates that in its December 1993 rating 
decision, the RO denied service connection for a back injury 
on the basis that scoliosis existed prior to service and was 
not aggravated therein.  The veteran did not appeal the 
decision and it became final.

Thereafter, the veteran attempted to reopen his claim.  He 
argued that he was unaware of scoliosis prior to service and 
it was not recorded at induction.  He further contended that 
his problems began during basic training when he hiked with a 
pack on his back.  He concluded that the condition further 
deteriorated during service due to training and physical 
activity resulting in back pain.  

In June 2001, the Board affirmed the determination that new 
and material evidence had not been submitted sufficient to 
reopen the claim of entitlement to service connection for a 
back injury.  The Board reasoned that evidence received since 
the prior final denial did not demonstrate a new factual 
basis warranting service connection for a back injury by 
reason of aggravation of pre-existing scoliosis during 
service.  

Of record at the time of the June 2001 Board decision were 
the veteran's service medical records.  An enlistment 
examination dated in May 1989 was negative for scoliosis.  On 
a September 1989 screening physical examination, scoliosis 
was first noted.  Thereafter, the veteran complained of back 
pain and muscle spasms.  X-rays dated in October 2001 showed 
moderate scoliosis of the thoracic spine.  In June 1992, a 
physical evaluation board (PEB) diagnosed moderate 
thoracolumbar scoliosis and determined that it existed prior 
to service.  Mid and low back pain was considered most likely 
secondary to the scoliosis, though it did not exist prior to 
service.  The veteran did not rebut the findings of the PEB.  

The veteran's DD 214 shows the veteran was separated from 
service as a result of a physical disability existing prior 
to entry as determined by a medical board.  A November 1993 
report of VA examination confirmed the diagnosis of scoliosis 
and noted continued complaints of back pain.

An August 1994 Persian Gulf War Registry examination noted 
that scoliosis existed prior to service.  VA outpatient 
treatment records dated between 1995 and 1997, as well as a 
March 1998 report of VA examination documented scoliosis of 
the dorsal spine with convexity to the left.  

In September 1997, the veteran presented testimony before the 
RO.  He testified that scoliosis did not exist prior to 
service.  However, he indicated that once diagnosed, it was 
aggravated therein by training and physical activity.

Evidence submitted subsequent to the June 2001 Board decision 
includes VA outpatient treatment records dated in 2006 which 
show a history of scoliosis and continued complaints of low 
back pain.  

In his October 2005 notice of disagreement (NOD), the veteran 
reiterated his arguments that scoliosis did not exist prior 
to service.  He further contended that once it was diagnosed, 
it was aggravated therein by training, physical activity, and 
the weight of his packs.  

The Board would also note at this juncture, that the veteran 
included a copy of a friend's rating decision awarding 
service connection for right thoracic scoliosis.  He argued 
that his claim should be reopened as the VA changed criteria 
for evaluating disabilities of the spine in September 2003.  
However, rating criteria are the measure by which service 
connected disabilities are evaluated for purposes of 
assigning a disability evaluation, and not a basis for 
establishing service connection.  As such, the change in 
rating criteria has no bearing on the issue at hand.

The veteran presented testimony before the Board in January 
2007.  He indicated that he had no back problems prior to 
service.  He further testified that scoliosis was not 
diagnosed upon induction.  He stated that he was diagnosed 
shortly after basic training and subsequently began 
experiencing back pain as a result of carrying heavy packs, 
training, and physical activity.

In the instant case, the 2006 VA outpatient treatment records 
show nothing more than the veteran continues to complain of 
back pain in connection with his scoliosis.  The January 2007 
testimony before the Board is essentially duplicative of 
testimony presented before the RO in September 1997.  
Therefore, that evidence is merely cumulative.  

The veteran has not submitted new or material evidence which 
shows that scoliosis did not exist prior to service.  Despite 
his assertions to the contrary, he also has 
not submitted evidence that shows scoliosis was aggravated 
beyond normal progression.  While he has submitted a copy of 
another person's favorable rating decision, the fact that 
another person was granted service connection for aggravated 
scoliosis is not relevant to this case as the evidence for 
consideration in that claim does not pertain to the veteran.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contention, i.e.  that his condition did not exist prior to 
service, and if it did, it was worsened by service.  This is 
essentially the same contention continually raised by the 
veteran and considered by the Board in 2001.  Such evidence 
is not new, in that it is merely duplicative or cumulative of 
evidence considered previously.  

Further, no medical evidence addressing the veteran's 
scoliosis and back pain and the possible relationship to 
service has been presented.  Thus, to the extent that the 
medical evidence of record received since the 2001 Board 
decision could be deemed new, it is not material to the issue 
at hand as it does not relate to an unestablished fact 
necessary to substantiate the claim.  

In light of the above, the veteran's claim of entitlement to 
service connection for a back injury is not reopened, and the 
appeal is denied.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a back 
injury, the benefit sought on appeal is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


